NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

HAROLD HUNTER,                                   No. 15-55707

               Plaintiff - Appellant,            D.C. No. 2:15-cv-02064-MMM-JC

 v.
                                                 MEMORANDUM*
KAMALA D. HARRIS, Attorney General,
individual capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Harold Hunter, a California state prisoner, appeals pro se from the district

court’s order denying his application to proceed in forma pauperis in his 42 U.S.C.

§ 1983 action alleging constitutional claims. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review for an abuse of discretion the denial of leave to

proceed in forma pauperis, and review de novo a determination that a complaint

lacks arguable substance in law or fact. Tripati v. First Nat’l Bank & Trust, 821
F.2d 1368, 1369 (9th Cir. 1987). We affirm.

      The district court did not abuse its discretion by denying Hunter’s request to

proceed in forma pauperis because Hunter’s claims are frivolous and defendants

are immune from suit. See id. at 1370 (explaining that the “district court may deny

leave to proceed in forma pauperis at the outset if it appears from the face of the

proposed complaint that the action is frivolous or without merit,” and that leave to

amend need not be granted if it is absolutely clear that the deficiencies of the

complaint cannot be cured); see also Bly-Magee v. California, 236 F.3d 1014,

1018 (9th Cir. 2001) (the attorney general and attorneys in the attorney general’s

office are absolutely immune “for conduct during performance of official duties”).

      We treat Hunter’s requests, one received on January 6, 2016 and one filed on

March 17, 2016, as requests to submit supplemental briefing, and grant the

requests. The Clerk shall file Hunter’s request received on January 6, 2016.

        Hunter’s motion to expedite and for a change in venue, filed on May 13,

2016, is denied as moot.

      AFFIRMED.


                                           2                                       15-55707